                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:09-CR-049-KDB-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )        ORDER
                                                       )
 DAVID MARK LOWMAN,                                    )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on “Defendant’s Motion To Seal”

(Document No. 391) filed June 4, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Exhibits A, D and E to his Emergency Motion for Reduction

of Sentence contain sensitive and private information that is inappropriate for public access.

Having carefully considered the motion and the record, and for good cause, the undersigned will

grant the motion.

         IT IS, THEREFORE, ORDERED that “Defendant’s Motion To Seal” (Document No.

391) is GRANTED, and Exhibits A, D and E to his Emergency Motion for Reduction of Sentence

(Document Nos. 388, 389, and 390) are sealed until further Order of this Court.



                                         Signed: June 5, 2020




      Case 5:09-cr-00049-KDB-DCK Document 392 Filed 06/05/20 Page 1 of 1
